Citation Nr: 1229537	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran appeared before the Decision Review Officer (DRO) at an RO hearing in January 2010 and a transcript is of record.  He also requested and was scheduled for a hearing before the Board via videoconference in September 2011; however, he did not report for his scheduled hearing.  He has not provided good cause for not appearing for the hearing and has made no attempt to reschedule the hearing.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. 20.702(d).  

In December 2011, the Board remanded the matter for further development.  The RO through the Appeals Management Center (AMC), in Washington, DC has not complied with the Board's December 2011 remand directives.  The law requires that the AMC and the Board comply with such directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim is therefore again REMANDED to the AMC.  


REMAND

The Veteran reported during Board-directed VA mental disorders examinations in January and February 2012 that he has been awarded benefits from the Social Security Administration (SSA).  VA must obtain these records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009)(holding that VA's duty to assist was limited to obtaining relevant SSA records; rejecting argument that SSA records are always relevant and VA always is required to obtain them; and defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

The RO/AMC must conduct any other appropriate development and readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


